17 Ill. App. 2d 417 (1958)
150 N.E.2d 224
People of the State of Illinois, Defendant in Error,
v.
Donald M. Larson, Plaintiff in Error.
Gen. No. 11,144.
Illinois Appellate Court  Second District, Second Division.
May 8, 1958.
Released for publication May 26, 1958.
Charles A. Bellows, and Jason Ernest Bellows, for plaintiff in error.
Thomas J. Moran, State's Attorney (Kenneth R. Shorts, Assistant State's Attorney, of counsel) for defendant in error.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE CROW.
Affirmed.
Not to be published in full.